department of the treasury internal_revenue_service release number release date legend org organization name xx date address address org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein dear this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you have not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you have ceased operations for several years and therefore no longer meet our operational requirements based upon these reasons your sec_501 tax exempt status is revoked effective may 20xx you have signed form_6018 consent to proposed action contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels vels prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanetle m downing director eo examinations internal_revenue_service release number release date date date org address certified mail - return receipt requested department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code ts necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within day's from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notily the appropriate stale officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate in lieu of letter cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication report of examination in lieu of letter form 886a department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items name of taxpayer org 20xx legend org organization name xx date state state tru tru issue should the tax exempt status of the org be revoked as of may 20xx for failing to file the annual form_990 facts the org was incorporated in the state of state on march 19xx and was granted exemption as an organization described under sec_501 in december 19xx we received information from the social_security administration that your organization paid wages during the tax_year ending december 20xx your organization issued form w-2’s but failed to file a form_941 to report the wages paid federal_income_tax withheld both the employer’s and employee’s share of social_security and medicare taxes in addition it was also noted that the organization had not filed a form_990 since their tax_year ending april 20xx for the tax years ending april 20xx 20xx and 20xx the gross revenue reported by the organization was dollar_figuredollar_figure and dollar_figure respectively we have tried numerous times to contact your organization as indicated in the enclosed attachment all letters sent to the last_known_address of the organization were returned as undeliverable on february 20xx a letter concerning your filing requirement was then mailed to the home address of your trustee tru this letter was signed for on february 20xx to date we have not received a response from the organization law sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt internal_revenue_code sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specilically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by form or regulations prescribe and keep such records render under oath such statements make form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer org 20xx such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right o exemption from tax whether or not it shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 is required to file an annual return of information revrul_59_95 1959_01_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt stalus of an organization previously held exempt on the erounds that the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer’s position the taxpayer's position is not known is the government’s position that the tax exempt status of the org under sec_501 of governments position it the internal_revenue_code should be revoked for failing to file their annual form_990 when required to do so internal_revenue_code sec_6033 states in part that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return the organization did not meet any of the exceptions stated in sec_6033 of the internal_revenue_code for the tax years ending april 20xx 20xx and 20xx the gross revenue reported by the organization was dollar_figure dollar_figure and dollar_figure respectively based on this information it has been determined that the organization exceeded the dollar_figure0 exclusion for not filing an annual form_990 revrul_59_95 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the internal_revenue_code and the revulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status form 886-a rev service_department of the treasury - internal revenue page -2- form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended _ - 20xx __ org using this revenue_ruling as precedent it is the government’s position that the tax exempt status of the org under sec_501 of the internal_revenue_code should be revoked conclusion the tax exempt status of org under sec_501 of the internal_revenue_code should be revoked because the organization has not established that it is observing conditions required for the continuation of exempt status such as filing annual form_990 information returns and failing to provide information that was requested from them by the internal_revenue_service the effective date of revocation is may 20xx the first day of the tax_year under examination a report addressing your employment_tax liability will be issued under separate cover form 886-a rev department of the treasury - internal_revenue_service page -3-
